Citation Nr: 1631241	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-24 519	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to May 18, 2011, for the grant of service connection for retropatellar pain syndrome with patellar tendonitis, right knee (right knee disability). 

2.  Entitlement to an effective date prior to May 18, 2011, for the increased evaluation of retropatellar pain syndrome with patellar tendonitis and meniscus derangement, left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that, in pertinent part, granted service connection for the Veteran's right knee disability, and evaluated the condition as 10 percent effective May 18, 2011.  The RO also increased the Veteran's service-connected left knee disability to 10 percent disabling effective May 18, 2011.  The Veteran filed a notice of disagreement dated in September 2011, that disagreed with the effective dates assigned, and the RO issued a statement of the case dated in July 2013.  The Veteran submitted his substantive appeal in August 2013, in which he requested to testify at a video hearing before a Veterans Law Judge.  In correspondence dated July 25, 2016, the Veteran requested to withdraw his appeal from the denial o fthese claims. 


FINDING OF FACT

On July 25, 2106, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


